ALLOWABILITY NOTICE
1.	This Allowability Notice is in response to Applicant’s RCE with Amendments and Remarks filed on 11/16/2021. As filed by Applicant: Claims 1, 3, 7, 9-14 are pending. Claims 1, 7, 9, 14 are currently amended. Claims 2, 4-6, 8 have been canceled. 

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.
 

Response to Arguments
4.	Applicant’s arguments, filed 11/16/2021, with respect to the rejection of claims 1-14 under 35 U.S.C. 103 presented in the Final Rejection dated 08/16/2021 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Seong Jeong on 11/16/2021.
The application has been amended as follows: 
	Claim 1, lines 6-10, change “…on a surface thereof, wherein the non-oxide ceramic particles comprise at least one type of JxQy-form particles, where J and Q are elements selected from the group consisting of transition metals, C, B, N and Si; and a sum of x and y is 7 or less, wherein the non-oxide ceramic particles comprise at least one of SiC, TiC and Si3N4 particles,” to “…on a surface thereof, wherein the non-oxide ceramic particles comprise at least one of SiC, TiC and Si3N4 particles, and optionally, one or more JxQy-form particles, where J and Q are elements selected from the group consisting of transition metals, C, B, N and Si; and a sum of x and y is 7 or less,”
	Claim 1, lines 13-14, change “…2 to 25 wt%, the resin is provided in a range of 10 to 40%, and the deionized water is provided in a range of 50 to 88%.” to “…2 to 25 wt% of the conductive paint, the resin is provided in a range of 10 to 40 wt% of the conductive paint, and the deionized water is provided in a range of 50 to 88 wt% of the conductive paint.”
	Claim 9, lines 2-3, change “…7 to 17 wt%, the resin is provided in a range of 15 to 30%, and the deionized water is provided in a range of 55 to 75 %.” to “…7 to 17 wt% 


Allowable Subject Matter
6.	Claims 1, 3, 7, and 9-14 are allowed.

7.	The following is an examiner’s statement of reasons for allowance: Upon further consideration, the instant claims are allowable over the closest related references, Kadokura et al. (US 6,149,602 A) and Nishimura et al. (US 6,582,763 B1), for the detailed reasons presented in Applicant’s Remarks filed on 11/16/2021.
In agreement with Applicant’s arguments, the prior art does not disclose or fairly suggest a conductive paint comprising 10 to 40 wt% of a resin, 50 to 88 wt% of deionized water, and 2 to 25 wt% of non-oxide [SiC, TiC and/or Si3--N4] ceramic particles having an oxide layer of a non-metal oxide material on a surface thereof, as required by independent claim 1. The conductive paint is further limited by the thickness of the oxide layer [0.1 to 50 nm] and diameter of the non-oxide ceramic particles [100 to 10,000 nm].
There would have been no motivation to one of ordinary skill in the art based upon the disclosures of Kadokura and/or Nishimura to arrive at the claimed conductive paint as a whole with its required combination of features, novel elements of which are non-oxide ceramic particles having a non-metal oxide material layer/coating included in a conductive paint composition with a resin and deionized water.

In light of the above discussion, and the unique combination of each and every specific element stated in the claims, it is evident as to why the present claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.


KATIE L. HAMMER
Primary Examiner
Art Unit 1761



/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        March 10, 2022